DETAILED ACTION
This Final action is responsive to communications: 11/18/2021.
Claims 21-40 are pending. Claims 21, 28 and 36 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	see ADS for domestic priority details.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 21-40 is/are rejected under 35 U.S.C. 103 as being obvious over 
Vogelsang et al. (US 2015/0234707), in view of Willcock  (US 2016/0098208 A1) and Reohr (US 20120036315 A1).
Regarding independent claim 21, Vogelsang teaches an apparatus, comprising:

an edge array section (Fig. 1D: Segment 16) at an edge of a plurality of sections of memory cells (Segment 0  - Segment 16), wherein a first row of the memory cells in the edge array section is an edge row of the plurality of sections (para. 0037);
first sensing circuitry (Fig. 1D: SA stripe 16) positioned adjacent the edge row and selectably coupled to the edge array section, the first sensing circuitry including a first sense amplifier (para. 0044) coupled to a first sense line (Fig. 1D: sense line 182) to which a first memory cell of the edge array section is coupled (para. 0044);

wherein the first sense amplifier is coupled to a second sense line (Fig. 1D: sense line 184) of the edge array section to which the first memory cell is coupled; and
an adjacent array section (Fig. 1D: Segment 15) of the plurality of sections of memory cells, wherein the adjacent array section is positioned on an opposite edge of the edge array section relative to the first sensing circuitry (see Fig. 1D and its description).
Vogelsang is silent with respect to employing 2T2C DRAM cells in the array.
Willcock teaches - 
first memory cell is a two transistor, two capacitor (2T2C) memory cell (Fig. 2 in context of para [0032]: “…memory array 230 can be an array of 2T2C memory cells…”) 
Reohr in para [0003] teaches “…certain advantages can be achieved using 2T2C cells, such as, for example, greater noise immunity and low energy operation, among other concomitant advantages, which makes such cells more desirable than 1T1C cells…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Willcock and Reohr into the teachings of Vogelsang such that 2T2C cells can be employed to improve operational characteristics (e.g. noise free ECC detection) of edge array.
Regarding claim 22, Vogelsang, Willcock and Reohr teach the apparatus of claim 21. Vogelsang teaches further comprising second sensing circuitry (Fig. 1D: sense amplifier in SA stripe 15) positioned between and selectably coupled to the edge and adjacent array sections, the second sensing circuitry including a second sense amplifier coupled to the edge array section via a third sense line (Fig. 1D: sense line from SA stripe 15 down to Memory Segment 16) and coupled to the adjacent array section via a fourth sense line (Sense line from SA stripe 15 up to memory Segment 15).
Regarding claim 23, Vogelsang, Willcock and Reohr teach the apparatus of claim 21. Vogelsang teaches wherein:
the first sensing circuitry is included in a first sensing component stripe (Fig. 1D: SA tripe 16) physically associated with the edge array section (Fig. 1D: Segment 16); and the second sensing circuitry is included in a second sensing component stripe (Fig. 
Regarding claim 24, Vogelsang, Willcock and Reohr teach the apparatus of claim 21. Vogelsang teaches wherein:
the memory device further comprises:
a number of transfer lines (Fig. 1D: data line 188) that directly couple a corresponding number of first sense amplifiers in the first sensing circuitry (Fig. 1D: SA Strip 16) positioned adjacent the edge row to a component positioned adjacent the first sensing circuitry for movement of instructions directly to the component to enable the performance of an operation (Fig. 7C: 760);
coded instructions (paras. 0044-0047: ECC syndrome bits) stored by the memory cells of the edge row of the edge array section; the instructions are sensed by the first sensing circuitry and include error correction code (ECC); and
the operation is performed by executing the instructions using the component that comprises ECC circuitry (paras. 0044-0047).
Regarding claim 25, Vogelsang, Willcock and Reohr teach the apparatus of claim 24. Vogelsang teaches wherein the component is configured to perform the operation on data sensed in the edge row of the edge array section, via the third sense line, by the second sensing circuitry (paras. 0065-0067).
Regarding claim 26, Vogelsang, Willcock and Reohr teach the apparatus of claim 24. Vogelsang teaches wherein the operation is performed on data sensed in a row of the adjacent array section, via the fourth sense line, by the second sensing circuitry (paras. 0044-0047, 0065-0067).
Regarding claim 27, Vogelsang, Willcock and Reohr teach the apparatus of claim 21. Vogelsang teaches wherein the second sense amplifier of the second sensing circuitry is selectably coupled, via the third sense line serving as a data line, to the second memory cell in the edge row in the edge array section (paras. 0044-0047, 0065-0067).
Regarding claims 28-35, Vogelsang, Willcock and Reohr teach limitations of the claims. Claims 28-35 are claiming the similar limitation as in claims 21-27. Therefore, they are analyzed as previously discussed with respect to claims 21-27.
Regarding independent claim 36, Vogelsang, Willcock and Reohr teach a method of operating a memory device, comprising: 
performing an operation by a component positioned on a chip on which a plurality of sections of memory cells positioned in an edge row in an edge array section (see claims 40-27 rejection analysis); wherein: 
the edge row in the edge array section is at an edge of a plurality of sections of memory cells; first sensing circuitry is adjacent the edge row and selectably coupled to the edge array section, the first sensing circuitry including a first sense amplifier coupled to a first sense line to which a first memory cell of the edge array section is coupled (see claims 40-27 rejection analysis), 
wherein: the first memory cell is a two transistor, two capacitor (2T2C) memory cell and the first sense amplifier is associated with the 2T2C memory cell (see claims 40-27 rejection analysis); and 
the first sense amplifier is enabled to sense voltage potentials from the 2T2C memory cell without a reference sense line in an adjacent section of the edge array section (claim broadly asserts a negative limitation. See Willcock does not teach any reference sense line for sensing edge sense array. see  Fig. 2 sense amplifiers and sense lines shown in context of para [0032]); and 

an adjacent array section of the plurality of sections of memory cells is on an opposite edge of the edge array section relative to the first sensing circuitry (see claims 40-27 rejection analysis).
	Regarding claims 37-40, Vogelsang, Willcock and Reohr teach limitations of the claims. Regarding claims 37-40, the apparatus as previously discussed in claims 21-27 and 28-35 would be performed the method as claimed.  
Therefore, they are analyzed as previously discussed with respect to apparatus claims 21-27 and 28-35.


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10a.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent  No. US 10699772 B2, in view of US 10388360 B2 disclosure.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 28, 36 have been considered but are moot because the new ground of rejection added based on newly added references. New reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825